Citation Nr: 1728799	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinea versicolor. 

2. Entitlement to service connection for a bilateral ankle disability, secondary to a bilateral foot disability.

3. Entitlement to service connection for a bilateral knee disability, secondary to a bilateral foot disability.

4. Entitlement to service connection for a lower back disability, secondary to a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to the benefits currently sought on appeal.

The Board remanded the appeal in August 2016 and requested the RO schedule the Veteran for VA examinations and obtain an addendum opinion as to her skin condition. VA examinations were conducted in December 2016 and February 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a low back, bilateral ankle and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that tinea versicolor had its onset in service. 




CONCLUSION OF LAW

The criteria for service connection for tinea versicolor have been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that her skin condition, tinea versicolor, warrants service connection because it was first diagnosed and treated during service. 

The Board acknowledges that the Veteran's service treatment and personnel records are incomplete; VA has issued a Formal Finding of Unavailability in April 2006 concerning these documents.  However, the Veteran was able to provide some copies that were in her possession.  Notably, records indicate that the Veteran was treated for a rash on her neck in June 1982.  A treatment note dated July 1982 showed a diagnosis of tinea versicolor and showed that it was not responding well to prescribed medications.  A separation examination and a Report of Medical History both completed in November 1987 show that her skin was normal at discharge from the service. 

At the time of the July 2015 VA examination for skin diseases, the Veteran did not have any visible skin conditions.  The examiner noted that there was minimal post-inflammatory hyperpigmentation on the neck area but no active lesions were present.  It also was mentioned the Veteran had been treated for tinea versicolor for six weeks or more in the past year.  In a December 2016 addendum opinion, the examiner stated that although the organism that causes tinea versicolor thrives in warm, moist environments, the Veteran would have developed the condition in spite of her military service. 

The Veteran has submitted several statements in support of her claim.  She has consistently stated that she was diagnosed with tinea versicolor during service and has been treated through the VA since 2005. 

The Board finds that a basis to award service connection for tinea versicolor has been presented. 

The record shows that tinea versicolor condition arose and was diagnosed in service.  Although the VA examiner concluded she did not have a current diagnosis, the condition was unrelated to service and would have developed in spite of her military service, the examination report noted that she was treated for six weeks or more in the past year.  Since the record shows the Veteran was seen for tinea versicolor during service and she appears to have suffered bouts of it periodically since service, it may be concluded her tinea versicolor was incurred in service. 


ORDER

Service connection for tinea versicolor is granted. 



REMAND

Although the Board regrets the additional delay, another remand is required before the claims can be properly adjudicated. 

In the previous August 2016 remand, the examiner was asked to provide an opinion as to whether the Veteran's low back and bilateral ankle and knee conditions were caused or aggravated by her service-connected foot disability.  The VA examiner provided a negative opinion but the rationale was unclear.  Additional opinions are indicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to a person with appropriate expertise for an addendum to the February 2017 VA examiner's opinion to address the following.  

a.  Is it as least as likely as not that the Veteran's service connection bilateral foot disability caused 

(1) her bilateral knee disability; 

(2) her bilateral ankle disability, and/or 

(3) her low back disability?

b.  Is it as least as likely as not that the Veteran's service connection bilateral foot disability aggravated 

(1) her bilateral knee disability; 

(2) her bilateral ankle disability, and/or

(3) her low back disability?

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If it is necessary to examine the Veteran to provide the opinions, that should be arranged.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


